EXHIBIT 99.2 FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT This First Amendment to Stock Purchase Agreement (“Amendment”) is entered into as of July 7, 2008 by and among QSGI-CCSI, Inc., a Delaware corporation (“Buyer”), QSGI Inc., a Delaware corporation (“QSGI”) (Buyer and QSGI shall hereafter collectively be the “QSGI Parties”), and JohnR. Riconda (“Seller”) (The QSGI Parties and Seller shall hereafter be the “Parties”). Recitals: The Parties have previously entered into a Stock Purchase Agreement dated as of May 6, 2008 (the “Stock Purchase Agreement” or the “SPA”) pursuant to which Buyer agreed to purchase all of the issued and outstanding shares of capital stock of Contemporary Computer Services Inc., a New York corporation (the “Company”). The Parties now desire to amend the Stock Purchase Agreement in those certain respects as provided herein, including to address a guaranty arrangement involving the Company and Lehman Brothers Bank, FSB (“Lehman”) that remains in effect as of the date hereof. NOW, THEREFORE, the parties agree as follows: 1.Capitalized terms not otherwise defined in this Amendment shall have the meanings ascribed to them in the Stock Purchase Agreement. 2.The definition of “Indebtedness” included in the Stock Purchase Agreement includes the Company’s guaranty of Seller’s indebtedness (which is in the outstanding principal amount of $2,215,920.00 as of the date of this Amendment) to Lehman.For purposes of this Amendment, the “Lehman Debt” shall mean Seller’s aforesaid indebtedness to Lehman in such amounts as may be outstanding from time to time, including without limitation principal, interest, fees, expenses, costs and any other amounts due or to become due in respect thereof and the “Lehman Guaranty” shall mean the Company’s guaranty of the Lehman Debt. 3.The Stock Purchase Agreement is hereby amended as follows: (a) The following new Section 3.6 is added: “3.6 The outstanding principal amount of the Indebtedness due by Seller to Lehman which is guaranteed by the Company pursuant to the Lehman Guaranty, as hereafter defined, is $2,215,920.00 as of June 5, 2006. Monthly payments of principal and interest due to Lehman pursuant to the Lehman Debt are $17,095.52 for 360 months commencing July 1, 2006, with the last payment due June 1, 2036. The Lehman Debt is not in default and Seller knows of no event or events, which, but for the giving of notice or the passage of time, or both,would be a default or event of default, as the same is defined in the documents creating the Lehman Debt (the “Lehman Debt Documents”).Except for that certain Promissory Note dated May 18, 2006, in the original principal amount of $2,250,000.00, repayment of which is secured by that certain Mortgage, of even date therewith, which encumbers the real property, fixtures and improvements located at 200 Knickerbocker Ave., Bohemia, NY, 11716, Seller knows of no instrument, contract, agreement or obligation pursuant to which the amount of the Lehman Debt may be increased.” (b)The following is added at the end of Section 4.6(j): “, except in the Ordinary Course of Business;” (c)The following sentence is added at the end of Section 7.5: “Proceeds of accounts receivable of the eSchool Business included in Schedule 7.5 will be the property of Seller or such Person designated by Seller and, if paid to the Company after the Closing, will be remitted promptly by the Company to Seller or such Person.” (d)The following has been added at the end of Section 7.1(i): “, other than the contracts listed on Schedule 4.15;” (e) The definition of “Earnout Period” in Section 10.10 is amended to read as follows: “…the period following the Closing and ending not sooner than December 31, 2009, or, if the earnout has not been previously earned for the full year 2008 or 2009, then the period shall be extended until December 31, 2010.” (f)Section 10.2(b) is amended to provided that fees and expenses incident to the Transaction and described therein to be paid by the Company, in the amount of One Hundred Seventy Thousand Dollars ($170,000.00), shall be paid to Meltzer, Lippe, Goldstein and
